Citation Nr: 1436129	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-35 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left femur stress fracture.

2.  Entitlement to a rating in excess of 10 percent for residuals of a right femur stress fracture.

3.  Entitlement to a rating in excess of 10 percent for residuals of a left middle metatarsal stress fracture.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and D.S.
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from September 2006 to April 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, the case was remanded for the Veteran to be scheduled for a Travel Board hearing.  In September 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In March 2013 and in November 2013, the case was remanded for additional development.

A June 2014 rating decision increased the ratings for the Veteran's service-connected residuals of a left femur stress fracture, residuals of a right femur stress fracture, and residuals of a left middle metatarsal stress fracture, each from 0 percent to 10 percent, effective April 18, 2007.  However, as each of those grants did not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran had also initiated an appeal of the denial of service connection for a bilateral knee disability.  A June 2014 rating decision granted service connection for right knee patella femoral syndrome and for left knee patella femoral syndrome.  Consequently, those matters are not before the Board.

[In March 2014, the Veteran executed a VA Form 21-22 appointing the Wisconsin Department of Veterans Affairs as her new representative.]  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.

REMAND

In February 2014, the AOJ sent the Veteran a letter asking her to complete a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the release of treatment records pertaining to her claimed disabilities.  [At the September 2012 Travel Board hearing, she testified that she received all of her pertinent medical treatment from private providers.]  She did not respond to the February 2014 letter.  Thereafter, a June 2014 supplemental statement of the case (SSOC) readjudicated the claims.

The records (and preliminary authorization) requested by the AOJ's February 2014 letter are critical for proper consideration of the claims.  Nevertheless, the governing regulation (38 C.F.R. § 3.158(a)) provides that the Veteran should have one year from the February 2014 notice letter to submit the additional evidence or information sought.

[The Board further notes that, pursuant to the Board's November 2013 remand, the Veteran was afforded pertinent VA examinations for her claimed disabilities in June 2014.  However, the examiner who conducted these examinations did not ask the Veteran to identify the nature and providers of all treatment she is currently receiving, despite the explicit instructions in the Board's November 2013 remand to do so.  While the Board concludes that this omission does not render the June 2014 examinations inadequate, the omission further underscores the necessity of the AOJ to obtain information about the Veteran's current treatment providers from the Veteran herself, and to afford the Veteran the full amount of time to respond to the request for such information.]

Accordingly, the case is REMANDED for the following:

1.  The AOJ should advise the Veteran that she has the remainder of one year from the date of its February 2014 notice letter to submit a release for treatment records pertaining to her claimed disabilities.  [She should be advised that her cooperation is paramount as without it, VA will be unable to obtain critical treatment records from such facility(ies), and that if she does not timely provide a release for the records sought, the matters will be processed under 38 C.F.R. § 3.158(a).]

If the Veteran provides the necessary release(s), the AOJ should secure such records.  Negative responses and certifications of unavailability must be associated with the record.  If any private provider does not respond to a VA request for records, the Veteran must be so advised, and also advised that it is her responsibility to ensure that such records are received.

2.  If, and only if, additional pertinent records are received, the AOJ should return the record to the June 2014 VA examiner for an addendum encompassing the additional information.  The examiner should review the record and the newly received evidence and note whether any opinion or finding warrants revision based on the additional information received.

If the June 2014 VA examiner is unavailable, the AOJ should arrange for the record to be reviewed by another appropriate physician to provide the addendum sought.

3.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by additional evidence received, and then review the record and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

